Citation Nr: 1206527	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-47 834	)	DATE
	)
	)


THE ISSUE

Whether a May 21, 2010, decision of the Board of Veterans' Appeals (Board) denying entitlement to benefits under Chapter 31, Title 38, United States Code, other than employment services, was clearly and unmistakably erroneous.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The moving party served on active duty from August 1984 to February 1986, and was discharged under honorable conditions.  

This matter came to the Board on appeal from a June 2010 motion to revise a May 21, 2010, decision of the Board denying entitlement to benefits under Chapter 31, Title 38, United States Code, other than employment services, on the grounds of clear and unmistakable error.


FINDINGS OF FACT

1.  The moving party in this case served on active duty from August 1984 to February 1986.  

2.  On January 6, 2012, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in New York, New York, that the moving party had died in September 2011.  


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2011).


ORDER

The motion is dismissed.



                       ____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



